Order modified so as to direct the executor and executrix of the estate of Lott C. Clarke, deceased, after the payment of their claims in full, as established by tbe order, to accouut on oath and upon demand, assign, transfer and pay over to the Manufacturers’ And Traders’ Bank the coupons of railroad bonds or any other securities or money held by them as security for their claims that shall remain; and the said Manufacturers and Traders’ Bank shall, after the payment of its claim in full, in like manner account to and assign, transfer and pay over to Thomas V. Welch, the receiver, the same or any part thereof that remains, and as so modified affirmed, on the opinion of
Daniels, J.,
at Special Term.